Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 1 of 17



                                 IN THE UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

     ROLANDO HERNANDEZ,                                               CASE NO.:
     and VICTOR DAVALOS AMARO,
     individually and on behalf of all others                         CLASS ACTION
     similarly situated,

                  Plaintiffs,
     v.

     PROGRESSIVE AMERICAN
     INSURANCE COMPANY, and
     PROGRESSIVE EXPRESS
     INSURANCE COMPANY,

           Defendants.
     ____________________________

                                CLASS ACTION COMPLAINT FOR DAMAGES

             The Plaintiffs, ROLANDO HERNANDEZ (“Mr. Hernandez”) and VICTOR DAVALOS

  AMARO (“Mr. Davalos Amaro”) (collectively, “Plaintiffs”), on behalf of themselves and all

  others similarly situated, file this Class Action Complaint against Progressive American Insurance

  Company (“Progressive American”) and Progressive Express Insurance Company (“Progressive

  Express”) (collectively “Defendants”), and in support further state the following:

                                             I.      INTRODUCTION

             1.        Defendants make their insureds a simple promise – if the insured suffers a total loss

  to an insured vehicle, Defendants will pay the actual cash value of the insured vehicle. Black-letter

  Florida law comports with longstanding principles of insurance in setting forth that actual cash

  value includes costs likely to be incurred upon replacement. Recent case law has only reconfirmed

  these longstanding and clear principles. And yet, in defiance of such well-established law,

  Defendants nevertheless refuse to abide by their contractual promise and decline to include such



  000001/01178240_1
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 2 of 17



  costs in making payment to insureds after the occurrence of a total loss.

          2.      Furthermore, Defendants charge the same premium irrespective of whether a

  vehicle is owned/financed or leased, making absolutely no distinction in the Policy between

  owned/financed and leased vehicles, such that the promise regarding coverage is the same for both.

  And yet, when it comes time to actually provide coverage, Defendants, for the first time,

  distinguish between owned/financed vehicles and leased vehicles and provide less coverage to

  leased vehicles despite making precisely the same promise. In both cases, the coverage provided

  is less than what insureds contract for in the Policy.

          3.      This action is brought by Mr. Hernandez, a named insured under a Progressive

  American automobile policy issued for auto physical damage requiring payment of “Actual Cash

  Value” or ACV. This action is also brought by Mr. Davalos Amaro, a named insured under a

  Progressive Express automobile policy issued for auto physical damage also requiring payment of

  ACV.

          4.      Plaintiffs bring this action on behalf of themselves and all other similarly situated

  insureds, all of whom suffered harm resulting from the same practice – Defendants’ refusal to

  abide by the clear and simple contractual promise to pay the ACV of insured vehicles. The promise

  to pay ACV is a promise to pay the adjusted vehicle value (or what Defendants call “Market

  Value”), plus state and local sales tax based on the adjusted vehicle value, plus title and registration

  transfer fees, less any deductible and salvage-retained value. Instead of fulfilling their contractual

  obligation, Defendants, as a matter of uniform procedure, refuse to include title or registration

  transfer fees to any insured. If an insured leases the total-loss vehicle, like Mr. Hernandez,

  Defendants also refuse to the pay the amount in sales tax owed under the Policy.

          5.      Such failures constitute a breach of contract and a breach of the insurance policy,




                                                     2
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 3 of 17



  and such breaches occur uniformly as to every total-loss owned insured and every total-loss leased

  insured in the State of Florida during the relevant time period.

                                 II.     JURISDICTION AND VENUE

           6.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2),

  because (a) the Plaintiffs are members of the putative classes which consist of at least 100 members

  and, further, Plaintiffs and a substantial number of putative class members are citizens of different

  states than Defendants; (b) the amount-in-controversy exceeds $5 million dollars, exclusive of

  interest and costs; and (c) none of the exceptions under § 1332 are applicable.

           7.    Defendants are subject to personal jurisdiction in this district. Defendants conduct

  substantial business in this district and have offices, employees and agents throughout this district.

           8.    Further, a substantial portion of the acts and course of conduct giving rise to the

  claims alleged herein occurred within the district. Thus, venue is proper in this district.

                                          III.    THE PARTIES

           9.    At all times material hereto, Rolando Hernandez was domiciled in Miami-Dade

  County, Florida, and was a citizen of the State of Florida.

           10.   At all times material hereto, Victor Davalos Amaro is and was domiciled in Palm

  Beach County, Florida, and is a citizen of the State of Florida.

           11.   At all times material hereto, Defendants are and were foreign corporations located

  in the State of Ohio and authorized to do business in Florida. Defendants are both incorporated in

  Ohio with principal office and headquarters located at 6300 Wilson Mills Road, Mayfield, Ohio

  44143.




                                                    3
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 4 of 17



                                   IV.     FACTUAL ALLEGATIONS

               a. The Policy

         12.      Progressive American and Progressive Express issue policies containing materially

  identical language concerning physical damage coverage and payment for loss in the event of a

  total loss to insured vehicles. For simplicity’s sake, attached hereto as Exhibit A is the policy

  (“Policy”) issued to Mr. Hernandez.

         13.      That Policy defines the “insured auto” as the auto listed in the declarations page.

  Policy at 1. “Property damage” is defined, in relevant part, as “physical damage to, destruction of,

  or loss of use of tangible property.” Policy at 2.

         14.      Irrespective of whether the insured owns, finances, or leases the insured vehicle,

  such vehicle is considered “owned” for purposes of the Policy. Policy at 2.

         15.      In Part IV (“Damage to a Vehicle”) the Policy states that, under “Collision”

  coverage, Defendants will pay for “sudden, direct and accidental loss to a covered auto…resulting

  from collision.” Policy at 23. Under “Comprehensive” coverage, Defendants will pay for “sudden,

  direct and accidental loss to a covered auto…that is not caused by collision.”

         16.      For purposes of providing payment to insureds after the occurrence of a total loss,

  there is no material difference between a total loss adjusted under “Collision” coverage and a total

  loss adjusted under “Comprehensive” coverage.

         17.      In Part IV, Defendants include a section entitled “Limits of Liability.” Policy at 28.

  Therein, the Policy asserts that the “limit of liability for loss to a covered auto … is the actual cash

  value of the stolen or damaged property at the time of the loss reduced by the applicable

  deductible.” Id.

         18.      Later, Defendants explain that ACV is determined by the market value, age, and




                                                       4
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 5 of 17



  physical condition of the vehicle. Policy at 29. ACV is not further defined in the Policy. Part IV

  includes specific words which are given defined meanings; such list, however, does not include

  ACV, which is not bolded when used in the Policy. Policy at 26.

         19.     The Policy does not contain any language excluding sales tax, title transfer fees, or

  registration transfer fees from the definition of ACV, nor excluding such costs from payment upon

  the occurrence of a total loss. The Policy also does not require insureds to incur any costs to trigger

  payment – rather, the Policy clearly promises payment irrespective of the amount incurred, if any.

         20.     The Policy imposes no condition precedent to receiving ACV payment upon the

  occurrence of a total loss.

         21.     The aforementioned Policy language relevant to the total loss of an insured vehicle

  and the requirement to pay the ACV for a total-loss vehicle is identical in every policy issued to

  every insured by Progressive American and Progressive Express during the relevant time period.

         22.      Further, the policy language issued by Progressive American and Progressive

  Express is uniform in all relevant and material ways.

         23.     The promise to provide ACV is the same promise to pay the same amount

  irrespective of replacement. Whether the insured replaces the total-loss vehicle with a more

  expensive vehicle, a less expensive vehicle, or does not replace the vehicle at all, the amount owed

  pursuant to the policy promise is the same.

         24.     The promise to provide ACV is the same promise to pay the same amount

  irrespective of what was paid on the total-loss vehicle. It is irrelevant whether the total-loss vehicle

  was a gift (and the insured paid nothing for the vehicle), or whether the insured was an excellent

  negotiator (and underpaid for the vehicle), or whether the insured was a terrible negotiator (and

  overpaid for the vehicle). Under each of the aforementioned scenarios – or any other hypothetical




                                                     5
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 6 of 17



  – the policy promise (and the amount owed) is unchanged.

               b. Plaintiffs’ Total Loss Claim Experiences

         25.      At all times material hereto, Rolando Hernandez leased a 2016 Lexus NX 200t F

  Sport, VIN # JTJYARBZ9G2029735.

         26.      Said vehicle was insured pursuant to a policy issued by Defendant Progressive

  American. Exhibit B (Declarations Sheet).

         27.      On or about October 23, 2017, the vehicle was involved in an accident after which

  the vehicle was declared to be a total loss. As a result of said accident, Mr. Hernandez filed a claim

  for property damage, claim number XX-XXXXXXX-01.

         28.      Progressive American utilized a third-party vendor in determining that the vehicle

  had a base value of $40,960.08. To that amount, Progressive American applied a “Condition

  Adjustment” of $40.65 and an “After Market Parts Adjustment” of $400.00, for an adjusted vehicle

  value of $41,400.73. To that amount, Progressive American applied the deductible of $500.00, for

  a “Settlement Value” of $40,900.73. Exhibit C (Hernandez Valuation Report).

         29.      The base value and adjusted vehicle value were calculated by a third-party program

  called Mitchell, which bases vehicle valuations on the purchase price of comparable vehicles in

  the area.

         30.      No amount for sales tax, title transfer fees, or registration transfer fees was included

  in the Valuation Report.

         31.      Subsequently, Progressive American issued a breakdown of a payment, which

  incorporated the amounts listed in the Market Valuation Report. To that amount, Progressive

  American added only $142.56 in sales tax – a mere 0.003% of the vehicle value. Exhibit D

  (Hernandez Settlement Summary).




                                                     6
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 7 of 17



          32.     Further, Progressive American did not add any amount for title transfer fees or

  registration transfer fees.

          33.     Progressive American’s failure to provide coverage for such costs constituted a

  breach of its insurance policy.

          34.     At all times material hereto, Mr. Davalos Amaro owned a 2017 Toyota Camry SE

  4D, VIN # 4T1BF1FK7HU724662.

          35.     Mr. Davalos Amaro insured the vehicle under a policy issued by Progressive

  Express. Exhibit E (Declarations Sheet).

          36.     On or about November 9, 2018, Mr. Davalos Amaro was involved in a motor

  vehicle accident after which the vehicle was declared to be a total loss. As a result of said accident,

  Mr. Davalos Amaro filed a claim for property damage, claim number XX-XXXXXXX-01.

          37.     Progressive Express utilized Mitchell in determining that the vehicle had a base

  value of $15,267.37, from which Progressive Express subtracted a “Condition Adjustment” of

  $21.92, for an adjusted vehicle value of $15,245.45. To that amount, Progressive Express

  subtracted the deductible of $1,000.00, for a “Settlement Value” of $14,245.45. Exhibit F (Davalos

  Amaro Valuation Report).

          38.     Subsequently, Progressive Express provided a payment breakdown, which

  incorporated the numbers found in the Valuation Report, indicating a total amount of $15,210.18.

  Exhibit G (Davalos Amaro Settlement Summary). No amount for title transfer fees or registration

  transfer fees was included in the settlement amount.

          39.     Progressive Express’s failure to provide coverage for such costs constitutes a

  breach of its insurance policy.

          40.     Plaintiffs paid all premiums owed and otherwise satisfied all conditions precedent




                                                    7
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 8 of 17



  such that their insurance policy was in effect and operational at the time of the accident.

                c. Taxes and Fees

          41.      Sales tax is a mandatory cost imposed by the State of Florida on every vehicle

  purchase. It is impossible – indeed, it is illegal – to purchase a vehicle without paying applicable

  sales tax.

          42.      During the relevant time period, the State of Florida imposed a sales tax of 6% on

  all relevant transactions. Furthermore, Florida counties impose local surtaxes ranging from 0.5%

  to 2% on the first $5,000 of a purchase.

          43.      Title transfer fees and registration transfer fees are mandatory applicable fees that

  must be paid to replace any vehicle in the State of Florida.

          44.      Florida law requires that all vehicles be properly titled in order to be legally driven

  on Florida roadways. In fact, by operation of law, a person does not acquire marketable title to a

  vehicle – and no court is permitted to recognize a right, claim, or interest of any kind in the vehicle

  – until the vehicle is properly titled.

          45.      The fee to transfer title to a vehicle is, at minimum, $75.25.

          46.      Florida law also requires that all vehicles have proper license plate (or tag) in order

  to be legally driven on Florida roadways. The fee to transfer license plate or tag is $4.60.

          47.      In breach of their contracts with Plaintiffs, Defendants did not pay a settlement

  amount equal to title transfer fee + tag transfer fee + 6% sales tax (plus applicable surtax) of the

  adjusted vehicle value, less any applicable deductible, in making payment for Plaintiffs’ total loss.

  In doing so, Defendants failed to include the full amount of ACV as required by the Policy.

          48.      Florida law is clear that courts cannot limit the scope of a term, if it is not defined

  in the policy, to a narrow definition that benefits the insurer; in fact, if policy language is




                                                     8
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 9 of 17



  susceptible to more than one reasonable interpretation, it is construed in the light that would grant

  coverage, i.e. to the benefit of the insured and against the insurer. Travelers Indem. Co. v. PCR

  Inc., 889 So. 2d 779 (Fla. 2004).

         49.      The Eleventh Circuit interpreted Florida law concerning ACV policies as requiring

  payment of costs reasonably likely to be incurred upon replacement. Mills v. Foremost Insurance

  Co., 511 F.3d 1300, 1306 (11th Cir. 2008).

         50.      Defendants’ promise to pay the ACV of the insured vehicle includes costs

  reasonably likely to be incurred upon property replacement. Nevertheless, Defendants decline to

  actually include such charges in making ACV payment to total-loss insureds, such as Plaintiffs,

  thereby breaching the contracts with insureds.

                                      V.    CLASS ALLEGATIONS

               a. Class Definitions

         51.      Plaintiffs each bring this action respectively seeking representation of a class

  (“Classes”) pursuant to Fed. R. Civ. P. 23(a) and (b)(3).

         52.      Mr. Hernandez brings this action as class representative, individually and on behalf

  of all other persons or entities similarly situated (“Progressive American Class Members”), more

  specifically defined as follows:

                               PROGRESSIVE AMERICAN CLASS

         All insureds under any Florida policy issued by Progressive American Insurance
         Company with the same operative policy language covering a vehicle with auto
         physical damage coverage for comprehensive or collision loss where such vehicle
         was declared a total loss, who made a first-party claim for total loss, and whose
         claim was adjusted as a total loss, within the five year time period prior to the date
         on which this lawsuit was filed until the date of any certification order.

         53.      Mr. Davalos Amaro brings this action as class representative, individually and on

  behalf of all other persons or entities similarly situated (“Progressive Express Class Members”),


                                                   9
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 10 of 17



  more specifically defined as follows:

                                PROGRESSIVE EXPRESS CLASS

         All insureds under any Florida policy issued by Progressive Express Insurance
         Company with the same operative policy language covering a vehicle with auto
         physical damage coverage for comprehensive or collision loss, where such vehicle
         was declared a total loss, who made a first-party claim for total loss, and whose
         claim was adjusted as a total loss, within the five year time period prior to the date
         on which this lawsuit was filed until the date of any certification order.

               b. Numerosity

         54.      The precise number of Progressive American class members require confirmation

  through the discovery process. However, upon information and belief, Progressive American

  writes hundreds of millions of dollars of physical damage coverage premiums, and the amount of

  class members in similar litigation numbered in the thousands. Thus, any reasonable inference

  supports the allegation that the number of persons affected by Progressive American’s unlawful

  are sufficiently numerous such that joinder of all class members is impractical.

         55.      The same is true as to Progressive Express, which is also a large insurer writing

  hundreds of millions of dollars in premiums. For the same reason, it is clear that the number of

  insureds harmed by the practice set forth herein exceeds the requirements under Rule 23(a)(1) such

  that numerosity is established and joinder of all class members is impractical.

         56.      The unlawful practice alleged herein is a standardized and uniform practice,

  employed by Defendants pursuant to standardized insurance policy language, and results in the

  retention by Defendants of insurance benefits and monies properly owed to Plaintiffs and the class

  members. Thus, numerosity as to both Classes is established.

               c. Commonality

         57.      Plaintiffs’ claims raise questions of law and fact common to all members of the

  Classes within the meaning of FRCP 23(a)(2).


                                                  10
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 11 of 17



          58.      As to both Classes, said common questions include, but are not limited to, the

  following: (a) whether, under the standardized policy language, Plaintiffs and the class members

  are owed sales tax amounting to 6% (plus local surtax) of the adjusted vehicle value; (b) whether,

  under the standardized policy language, Plaintiffs and the class members are owed title transfer

  fees and registration transfer fees.

          59.      The central issues in this litigation turn on interpretation of materially identical

  policy provisions; thus, this case is well-suited for classwide adjudication. Defendants and all class

  members are bound by the same materially identical policy terms.

                d. Typicality

          60.      Plaintiffs’ claims are typical to those of all members of the respective Classes under

  Rule 23(a)(3) because such class members are similarly affected by Defendants’ uniform failure

  to make the full ACV payment required by its Policy upon the total loss of insured vehicles. The

  material and relevant policy terms for each class member are substantially identical to the terms

  of Plaintiffs’ policies.

          61.      Plaintiffs and the members of the Classes were injured through Defendants’

  uniform misconduct. Further, Plaintiffs’ and Class Members’ legal claims arise from the same core

  practices, namely, the failure to make full ACV payment, including ACV sales tax and/or title and

  registration transfer fees, for first-party total loss claims. Plaintiffs’ claims are based upon the same

  legal theories as those of the class members. Plaintiffs suffered the same harm as all the other class

  members.

          62.      Plaintiffs’ interests are coincident with and not antagonistic to those of other class

  members, nor are the Plaintiffs subject to any unique defenses.




                                                     11
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 12 of 17



                  e. Adequacy

            63.      Plaintiffs and their counsel will fairly and adequately protect and represent the

  interests of each member of the class. Plaintiffs have no conflicts of interest with members of the

  Classes.

            64.      Plaintiffs are committed to the vigorous prosecution of this action and have retained

  competent counsel experienced in prosecuting and defending class actions. Plaintiffs’ counsel have

  successfully litigated other class action cases including ones similar to that here, where insurers

  breached contracts with insureds by failing to include sales tax and/or total-loss fees after total

  losses.

                  f. Predominance

            65.      The previously articulated common issues of fact and law predominate over any

  question solely affecting individual class members.

            66.      As to both Classes, this action presents an issue of form contract interpretation, with

  identical material terms, such that upon interpretation of the contract, every class members’ claim

  will be almost entirely resolved in a single stroke. The single predominant issue – and the issue

  the resolution of which entirely controls the litigation – is whether the form policy language at

  issue requires payment of sales tax, title transfer fees and registration transfer fees.

            67.      To the extent there are any individual issue at all – for instance, the amount of sales

  tax owed – such issue is a purely ministerial function and does not preclude class treatment.

                  g. Superiority

            68.      Pursuant to Rule 23(b)(3), a class action is superior to the other available methods

  for a fair and efficient adjudication of the controversy because it is desirable to concentrate the

  litigation of the class members’ claims in one forum, as it will conserve party and judicial resources




                                                       12
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 13 of 17



  and facilitate the consistency of adjudications. Furthermore, because the damages suffered by

  individual lass members is relatively small, their interests in maintaining separate actions is

  questionable and the expense and burden of individual litigation makes it impracticable for to seek

  individual redress for the wrongs done to them. Plaintiff knows of no difficulty that would be

  encountered in the management of this case that would preclude its maintenance as a class action.

         69.      The issues related to Plaintiffs’ claims do not vary from the issues relating to the

  claims of the other members of the Classes such that a class action provides a more efficient vehicle

  to resolve this claim than through a myriad of separate lawsuits.

         70.      Certification of the Classes is also supported by the following considerations:

         a. The relatively small amount of damages that members of the Classes have suffered on

               an individual basis would not justify the prosecution of separate lawsuits;

         b. Counsel in this class action is not aware of any previously filed litigation against the

               Defendants in which any of the members of the class are a party and which any question

               of law or fact in the subject action can be adjudicated; and

         c. No difficulties would be encountered in the management of Plaintiffs’ claim on a class

               action basis, because the Classes are readily definable, and the prosecution of this class

               action would reduce the possibility of repetitious litigation.

     COUNT I: CLAIM FOR BREACH OF CONTRACT BY PLAINTIFF HERNANDEZ
                AGAINST DEFENDANT PROGRESSIVE AMERICAN

         71.      Paragraphs 1-33, 40-52, 54, and 56-70 are hereby incorporated by reference.

         72.      This count is brought by Mr. Hernandez, individually and on behalf of the

  Progressive American Class Members.

         73.      Mr. Hernandez was party to an insurance contract with Progressive American as

  described herein. All Progressive American Class Members were parties to an insurance contract


                                                     13
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 14 of 17



  with Defendant Progressive American containing materially identical terms.

          74.       The interpretation of Mr. Hernandez’s and all Progressive American Class

  Members’ insurance Policies is governed by Florida law.

          75.       Mr. Hernandez and all Progressive American Class Members made a claim

  determined by Defendant Progressive American to be a first-party total loss under the insurance

  policy, and determined to be a covered claim.

          76.       Defendant Progressive American, by paying the total-loss claim, determined that

  Mr. Hernandez and each Progressive American Class Member complied with the terms of their

  insurance contracts, and fulfilled all duties and conditions under the Policies to be paid on his or

  her total loss.

          77.       Pursuant to the aforementioned uniform contractual provisions, upon the total loss

  of insured vehicles, Mr. Hernandez and every Progressive American Class Member were owed the

  actual cash value of the vehicle, including $75.25 in title transfer fees, $4.60 in registration

  transfers fees, and sales tax amounting to 6% (plus local surtax) of the adjusted vehicle value of

  the total-loss vehicle, less any applicable deductible.

          78.       Defendant Progressive American failed to make such payment to Mr. Hernandez

  and every Progressive American Class Member.

          79.       Defendant Progressive American’s failure to provide the promised coverage

  constitutes a material breach of contract with Mr. Hernandez and every Progressive American

  Class Member.

          80.       As a result of said breaches, Mr. Hernandez and the Progressive American Class

  Members are entitled under Progressive American’s insurance policies to sums representing the

  benefits owed under the Policy as set forth herein, as well as costs, prejudgment and postjudgment




                                                    14
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 15 of 17



  interest, and other relief as is appropriate.

          81.       In addition, Mr. Hernandez and the Progressive American Class Members are

  entitled to an award of attorney’s fees and costs pursuant to § 627.428, Fla. Stat. and all other

  statutory or contractual provisions allowing for attorney’s fees and costs.

      COUNT II: CLAIM FOR BREACH OF CONTRACT BY PLAINTIFF DAVALOS
             AMARO AGAINST DEFENDANT PROGRESSIVE EXPRESS

          82.       Paragraphs 1-24, 34-51, 53, and 55-70 are hereby incorporated by reference.

          83.       This count is brought by Mr. Davalos Amaro, individually and on behalf of the

  Progressive Express Class Members.

          84.       Ms. Davalos Amaro was party to an insurance contract with Defendant Express as

  described herein. All Progressive Express Class Members were parties to an insurance contract

  with Defendant Progressive Express containing materially identical terms.

          85.       The interpretation of Mr. Davalos Amaro’s and all Progressive Express Class

  Members’ insurance Policies is governed by Florida law.

          86.       Mr. Davalos Amaro and all Progressive Express Class Members made a claim

  determined by Defendant Progressive Express to be a first-party total loss under the insurance

  policy, and determined to be a covered claim.

          87.       Defendant Progressive Express, by paying the total loss claim, determined that Mr.

  Davalos Amaro and each Progressive Express Class Member complied with the terms of their

  insurance contracts, and fulfilled all duties and conditions under the Policies to be paid on his or

  her total loss.

          88.       Pursuant to the aforementioned uniform contractual provisions, upon the total loss

  of insured vehicles, Mr. Davalos Amaro and every Progressive Express Class Member were owed

  the actual cash value of the vehicle, including $75.25 in title transfer fees, $4.60 in registration


                                                    15
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 16 of 17



  transfers fees, and sales tax amounting to 6% (plus local surtax) of the adjusted vehicle value of

  the total-loss vehicle, less any applicable deductible.

          89.      Defendant Progressive Express failed to make such payments to Mr. Davalos

  Amaro and every Progressive Express Class Member.

          90.      Defendant Progressive Express’s failure to provide the promised coverage

  constitutes a material breach of contract with Mr. Davalos Amaro and every Progressive Express

  Class Member.

          91.      As a result of said breaches, Mr. Davalos Amaro and the Progressive Express Class

  Members are entitled under Progressive Express’s insurance policies to sums representing the

  benefits owed under the Policy as set forth herein, as well as costs, prejudgment and postjudgment

  interest, injunctive relief and other relief as is appropriate.

          92.      In addition, Mr. Davalos Amaro and the Progressive Express Class Members are

  entitled to an award of attorney’s fees and costs pursuant to § 627.428 Fla. Stat. and all other

  statutory or contractual provisions allowing for attorney’s fees and costs.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Rolando Hernandez, individually and on behalf of the Progressive

  American Class, and Plaintiff Victor Davalos Amaro, individually and on behalf of the Progressive

  Express Class, demand a trial by jury on all triable issues and seeks and prays for relief and

  judgment as follows:

                ● For an Order certifying this action as a Class Action on behalf of the Classes

                   described above;

                ● For an award of compensatory damages in amounts owed under the Policies;

                ● For all other damages according to proof;




                                                     16
Case 1:19-cv-22300-FAM Document 1 Entered on FLSD Docket 06/03/2019 Page 17 of 17



            ● For an award of attorney’s fees and expenses as appropriate pursuant to applicable

               law, including Fla. Stat. § 627.428;

            ● For costs of suit incurred herein;

            ● For pre and post judgment interests on any amounts awarded;

            ● For other and further forms of relief as this Court deems just and proper.

  Dated: June 3, 2019

   By: Jeff Ostrow                                      Scott Edelsberg
   Jeff Ostrow                                          Florida Bar No. 100537
   Florida Bar No. 121452                               scott@edelsberglaw.com
   ostrow@kolawyers.com                                 Jordan D. Utanski
   Jonathan Streisfeld                                  Florida Bar No. 119432
   streisfeld@kolawyers.com                             utanski@edelsberglaw.com
   Florida Bar No. 117447                               EDELSBERG LAW, PA
   Joshua Levine                                        19495 Biscayne Blvd. #607
   levine@kolawyers.com                                 Aventura, FL 33180
   Florida Bar No. 91807                                Telephone: (305) 975-3320
   KOPELOWITZ OSTROW
   FERGUSON WEISELBERG GILBERT                          Andrew J. Shamis
   One West Las Olas, Suite 500                         Florida Bar No. 101754
   Fort Lauderdale, FL 33301                            ashamis@shamisgentile.com
   Telephone: (954) 525-4100                            SHAMIS & GENTILE, P.A.
   Facsimile: (954) 525-4300                            14 NE 1st Avenue, Suite 400
                                                        Miami, Florida 33132
   Jacob Phillips, Esq.                                 Telephone: (305) 479-2299
   Florida Bar No. 120130                               Facsimile: (786) 623-0915
   jacob.phillips@normandpllc.com
   Ed Normand, Esq.
   Florida Bar No. 865590
   ed@ednormand.com
   NORMAND PLLC
   3165 McCrory Place, Suite 175
   Orlando, FL 32803
   Telephone: 407-603-6031




                                                17
